Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 16, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  157847                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  TRJ & E PROPERTIES, LLC,                                                                             Richard H. Bernstein
             Petitioner-Appellee,                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157847
                                                                    COA: 338992
                                                                    MTT: 16-000408-TT
  CITY OF LANSING,
            Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 17, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 16, 2019
           p0109
                                                                               Clerk